AO 245B. (Rev~9/19)
                         Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 1 of 11
                      Judgment in a Criminal Case
                      Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                 V.                                       )
                                                                          )
                      Miguel Arsenic Plaza Suarez                         )       Case Number:           19 CR 00772(KMK)
                                                                          )       USM Number:            86946-054
                                                                          )
                                                                          )                 Patrick J. Brackley, Esq .
                                                                          )       Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)       1
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                          Offense Ended
21 USC 846                      Conspiracy to Distribute and Possess with Intent to Distribute             6/2019                1
                                Heroin and Fentanyl




       The defendant is sentenced as provided in pages 2 through         _ _7'--_ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      all open or pending                     Dis       X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in econonnc circumstances.                         ·




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge




                                                                         Date
                  ,_            Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 2 of 11
  AO 245B (Rev. l09/19) Judgment in Criminal Case
--------heet-l,--Imprisenmen
                                                                                                            Judgment - Page _2_ _ of
                                                                                                                                       -7 - - -
   DEFENDANT:                        Miguel Arsenio Plaza Suarez
   CASE NUMBER:                      19 CR 00772(KMK)

                                                                    IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
   total term of:

    3 6 months for Count 1. The Defendant has been advised of his right to appeal.



         X The court makes the following recommendations to the Bureau of Prisons:
              It is recommended that the Defendant be designated nearest to the New York area




         X The defendant is remanded to the custody of the United States Marshal.

         O    The defendant shall surrender to the United States Marshal for this district:

              D at         _________ 0                       a.m.     D p.m.        on

              D as notified by the United States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              0 before 2 p.m. on
              D as notified by the United States Marshal.
              O        as notified by the Probation or Pretrial Services Office.


                                                                          RETURN
    I have executed this judgment as follows:




              Defendant delivered on                                                            to

    at                                                     , with a certified copy of this judgment.
         ---------------

                                                                                                          UNITED STATES MARSHAL



                                                                                   By---------,-==-:=-:--=::-:-:--:-::-:==-:-=-------
                                                                                                       DEPUTY UNITED STATES MARSHAL
             .
AO '245B (Rev. 09/19)
                            Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 3 of 11
                        Judgment in a Criminal Case
                        Sheet 3   Supervised-Releas
                                                                                                        Judgment-Page _ _3 _ of _ _. .:. 7_ _
DEFENDANT:                     Miguel Arsenio Plaza Suarez
CASE NUMBER:                   19 CR 00772(KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



2 years of supervised release for Count 1.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D   You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
            .            Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 4 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        hee~upervised--Releas
                                                                                                 Judgment-Page         4       of - - -7- --
DEFENDANT:                     Miguel Arsenic Plaza Suarez
CASE NUMBER:                   19 CR 00772(KMK)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not lmowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.             .
8.     You must not communicate or interact with someone you !mow is engaged in criminal activity. If you !mow someone has been
       convicted of a felony, you must not lmowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ __ __ _ __




                                                                                                   -   - - --      -   -   - --
AO 245B (Rev. 09/19)      Casein 7:19-cr-00772-KMK
                       Judgment  a Criminal Case        Document 67 Filed 03/29/21 Page 5 of 11
                       Sheet 3D- Supervised Release
                                                                                         udgment=Page   5   0

DEFENDANT:                Miguel Arsenio Plaza Suarez
CASE NUMBER:              19 CR 00772(KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {>erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)J, electronic communications, data storage devices and/or other media ·
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant shall comply with the directives of the Immigration laws.




                                                                            -   -   --   - --      - --
AO 245B (Rev; 09/19)       Case
                       Judgment  in a 7:19-cr-00772-KMK
                                      Criminal Case              Document 67 Filed 03/29/21 Page 6 of 11
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                       Ju gment-Page -'--6_ __   of   ..:...7_ _ _ __


DEFENDANT:                        Miguel Arsenio Plaza Suarez
CASE NUMBER:                      19 CR 00772(KMK.)
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                                       AVAA Assessment*          JVTA Assessment**
TOTALS             $   100.00             $                          $                       $                         $



 0    The determination ofrestitution is deferred until
                                                        - - - --
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paj'l!!ent, unless specified otherwise in
      the prioricy or~er or perc~ntage payment column below. However, pursuant to 18 U .S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                            Total Loss***                         Restitution Ordered                    Priority or Percentage




                                    $ _ _ _ _ _ _ _ __                       $ _ _ _ _ _ _ _ _ __
 TOTALS


 D     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f) . All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D   the interest requirement is waived for the       D   fine    D    restitution.

        D   the interest requirement for the      D   fine       D   restitution is modified as follows:

  * Amy Vicky and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015 , J>:ub. L. No . 114-22.                                     .                          .
  n, Findingg for the tornl 9.IDOUilt or loggeg 9l'e reqmred 1md~r Cha~tm 109A, 110, l lOA, and 1DA of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/ 19)       Case
                        Judgment  in a 7:19-cr-00772-KMK
                                       Criminal Case                Document 67 Filed 03/29/21 Page 7 of 11
                        Sheet 6 - Schedule of Payments

                                                                                                             u gmen -   age           0

 DEFENDANT:                 Miguel Arsenio Plaza Suarez
 CASE NUMBER:               19 CR 00772(KMK)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$               100.00                due immediately, balance due


            •      not later than                                     , or
            •      in accordance with
                                        •     C,
                                                     •    D,      O , E, or    O F below; or

 B     •    Payment to begin immediately (may be combined with                oc,      OD, or       0 F below); or

 C     O     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or y ears), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     O     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     O     Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     O     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0     Joint and Several

       Case Number                                                                       Joint and Several               Corr~sponding Payee,
       Defendant and Co-Defendant Names                                                       Amount                         if appropnate
       (including defendant number)                            Total Amount




 O     The defendant shall pay the cost of prosecution.

 O      The defendant shall pay the following court cost(s):

 X      The defendant shall forfeit the defendant's interest in the following property to the United States:
        See Order of Forfeiture attached.


  Payipents shall be a~plied in the following order: (1 ) asse~sment, Q). restitution princ!P,al, (3) r:estitution interest, (4) A V,AA assessment,
  (5) IDI.B ~rincii,lll, (e) IDI.B intBrsgt (7) communityrMtituMn, (&) JVTA M~M~ffl!nt, (Y) ,!na.ltl.M, ~d. (10) tM~. mtlud.ifl.~ tMt 6f
  prosecution and court costs.
         Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 8 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
                - V. -                                     OF FORFEITURE/
                                                           MONEY JUDGMENT
MIGUEL ARSENIO PLAZA SUAREZ,
      a/k/a "Flaco,"                                       19 Cr. 772 (KMK)

                         Defendant.
----------------------------------                   X


               WHEREAS, on or about October 19, 2019, MIGUEL ARSENIO PLAZA

SUAREZ a/k/a "Flaco" (the "Defendant"), and another, was charged in an one-count sealed

Indictment, 19 Cr. 772 (KMK.) (the "Indictment"), with narcotics conspiracy, in violation of Title

21 , United States Code, Section 846 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21 , United States Code,

Section 853, of any and all property constituting or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Indictment and any and all

property used or intended to be used, in any manner or part to commit or to facilitate the

commission of the offense charged in Count One of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment that the Defendant personally

obtained;

               WHEREAS, on or about January 6, 2020, the Defendant pled guilty to]Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

to tho Unitud StlltuB, purnmmt to Titlo Zl, Unitud Statm Godo, Suction 553, a sum of money equal
                                                     --      ------
        Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 9 of 11




to $10,000 in United States currency, representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment, for which the Defendant is

jointly and severally liable with co-defendant Nestor Ajenes Martinez-Palma, to the extent a

money judgment is entered against Nestor Ajenes Martinez-Palma;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $10,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Matthew Andrews of counsel, and the Defendant, MIGUEL ARSENIO PLAZA

SUAREZ a/k/a "Flaco," and his counsel, Patrick J. Brackley, Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $10,000 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant, for which the Defendant is jointly and severally liable with co-defendant Nestor Ajenes

Martinez-Palma, to the extent a money judgment is entered against Nestor Ajenes Martinez-Palma.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MIGUEL




       - --     -------                                           ~-----~               -    --    -----
        Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 10 of 11




ARSENIO PLAZA SUAREZ a/k/a "Flaco," and shall be deemed part of the sentence of the

Defendant, and shall be included in the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney' s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
        Case 7:19-cr-00772-KMK Document 67 Filed 03/29/21 Page 11 of 11




J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:            Isl                                                  1/21121
       Mathew Andrews                                               DATE
       Assistant United States Attorney
       One St. Andrew' s Plaza
       New York, NY 10007
       (212) 637-6526




                                                                    P'lr:i         f   u
                                                                    ~




                                                                         3/10/21

HONORABLE KENNETH M . KARAS                                         DATE
UNITED STATES DISTRICT JUDGE




                     ---------
